Citation Nr: 0828814	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for headaches.

2.  Entitlement to a higher initial evaluation for right 
thigh post-lipoma scar, evaluated as noncompensably disabling 
for the period prior to March 27, 2007, and as 10 percent 
disabling from March 27, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2006 and May 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
October 1998 to March 2006 appealed those decisions, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
headaches are moderate in nature and cause no functional 
impairment; they are not manifested by prostrating attacks 
averaging one in two months over the last several months. 

2.  For the period from March 25, 2006, the competent medical 
evidence shows that the veteran's service-connected right 
thigh post-lipoma scar is mildly tender, well-healed, 
measures a maximum length of 5 centimeters and a maximum 
width of 0.3 centimeters (1.5 square centimeters); and does 
not result in any limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2007). 

2.  The criteria for a rating in excess of 10 percent for a 
right thigh post-lipoma scar for the period prior to March 
27, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2007).  


2.  The criteria for a rating in excess of 10 percent for a 
right thigh post-lipoma scar for the period since March 27, 
2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims on appeal, the Board 
is required to ensure that VA's "duty to notify" and "duty 
to assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated in March 
2006, September 2006 and August 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as those in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
a higher initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of her appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluations 
assigned for her headaches and her right thigh post-lipoma 
scar do not accurately reflect the severity of those 
disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Although the veteran's entire history is 
reviewed when assigning a disability evaluation, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, the Board notes that the veteran is appealing the 
initial assignment of disability ratings, and as such, the 
severity of the disabilities are to be considered during the 
entire period from the initial assignment of the evaluations 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).





Headaches

In an April 2004 rating decision, the RO granted service 
connection for tension headaches and assigned a 
noncompensable evaluation effective March 25, 2006.  The 
headaches are currently evaluated under Diagnostic Code 8100, 
pertaining to migraines.  

Under Diagnostic Code 8100, a noncompensable evaluation is 
warranted for migraines with attacks less frequent than an 
average of one characteristic prostrating attack in 2 months 
over last several months.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007). 

During a February 2006 VA examination the veteran complained 
of frequent headaches beginning in 1998.  She stated that her 
headaches usually start in the posterior neck and scalp area 
and migrate forward to the frontal area.  The veteran 
reported that the headaches last about two days on average 
and occur about twice a week.  There were no specific 
precipitating or aggravating factors.  The headaches were not 
incapacitating and treatment has consisted of self-care with 
the use of Motrin 3 times a day.  The veteran denied any 
impediment to her daily routine or functional impairment as a 
consequence of the headaches.  The examiner found that the 
veteran's headaches were best characterized as tension 
headaches.

A later VA examination in March 2007 documented the veteran's 
statement that she had experienced headaches since 2001.  She 
reported experiencing a constant dull headache with severe 
headaches occurring approximately two to three times a week 
lasting for twenty minutes depending on when she took her 
medication.  She reported that the longest headache lasted a 
day and a half.  The veteran denied any precipitating factors 
and claimed that Motrin, Tylenol and BC Powder provided 
relief.  The veteran claimed that she was unable to work or 
otherwise function during a severe headache and has to lie 
down.  She reported having missed three days of work the 
month before.  She denied ever using any prophylactic 
medication for migraines.  The examiner determined that the 
veteran was likely experiencing tension headaches with 
occasional migraines.  

Based on this record, the Board finds that the evidence does 
not support assignment of a compensable evaluation for the 
veteran's headaches.  In this regard, the Board points out 
that although she reports experiencing headaches several 
times a week severe enough to cause her to lie down, the 
attacks admittedly last around 20 minutes.  Moreover, she 
denies using prophylactic medication, which is inconsistent 
with a headache disorder severe enough to result in 
prostrating attacks characteristic of migraines.  Further, 
the medical evidence on file does not document treatment for 
the number and severity of the claimed headaches.  In the 
Board's opinion, the evidence does not demonstrate that the 
headaches are productive of characteristic prostrating 
attacks averaging one very two months over the last several 
months.  The claim is denied.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Although she 
claims to have missed several days of work, the veteran has 
not otherwise demonstrated marked interference of headaches 
with her employment.  She does not allege that her missed 
time from work has adversely affected her job in any manner.  
Nor does the evidence show frequent hospitalization on 
account of headaches, or that manifestations of the 
disability exceed those contemplated by the scheduler 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, an increased rating is denied.

In granting service connection for headaches, the RO assigned 
an effective date for the grant of March 25, 2006.  The Board 
has reviewed the evidence on file, and concludes that the 
underlying level of severity for the veteran's headaches has 
remained at the noncompensable level since the award of 
service connection.  For the reasons enumerated above, and 
because there is no indication of greater disability than 
that described above during the period beginning March 25, 
2006, a compensable rating is not warranted for any time 
since the award of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Right Thigh Post-Lipoma Surgical Scar

In an April 2004 rating decision, the RO granted service 
connection for a post-lipoma scar on the veteran's right 
thigh and assigned a noncompensable evaluation, effective 
March 25, 2006.  In a May 2007 rating decision, the RO 
increased the evaluation to 10 percent, effective March 27, 
2007.  The Board notes that the grant of a higher rating 
during this appeal does not represent a total grant of the 
benefit sought (i.e., a maximum rating) and so that issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993). 

At a February 2006 VA examination, the veteran complained of 
residual numbness in the right thigh scar.  The scar measured 
5 centimeters by 0.3 centimeters (1.5 square centimeters).  
The scar was described as well-healed.

During a March 2007 VA examination, the veteran reported 
numbness at the surgical site and felt that the area was 
still swollen.  She reported occasional sharp pain in the 
posterior aspect of the right thigh during certain movements 
and claimed that pain occurs every few days and lasts for 
about a minute at a time.  The pain was not reported in the 
immediate site of the scar itself.  Physical examination of 
the scar revealed it to be 5 centimeters by 0.3 centimeters 
with mild tenderness to palpation over the lower aspect of 
the scar.  The scar did not adhere to the underlying tissue.  
The texture of the skin was not irregular or atrophic and the 
scar was not unstable.  The surface contour was slightly 
depressed over the inferior half of the scar and the entire 
aspect of the scar was hyperpigmented. The scar was reported 
to be superficial, with no inflammation, edema or keloid 
formation.  No induration or inflexibility of the skin in the 
area of the scar was noted, nor did the scar cause any other 
limitation of motion or function.

The RO evaluated the scar under Diagnostic Code 7804.  The 
scar was evaluated as noncompensably disabling for period 
prior to March 27, 2007, and as 10 percent disabling for the 
period from that date.  An evaluation of 10 percent is 
assigned for a superficial scar that is painful upon 
examination; or, for scars that are superficial and do not 
cause limited motion with an area of 144 square inches (929 
square centimeters) or greater; or, for deep scars or scars 
that cause limited motion with an area exceeding 6 square 
inches (39 square centimeters); or, for an unstable 
superficial scar with frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (2007).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

A higher evaluation of 20 percent is not warranted unless 
there are deep scars or scars that cause limited motion with 
an area exceeding 12 square inches (77 square centimeters).  
38 C.F.R. §  4.118, Diagnostic Codes 7801, 7805 (2007).  

The Board initially finds that the veteran is entitled to 
assignment of a 10 percent evaluation for her scar for the 
period prior to March 27, 2007.  In this regard, the Board 
notes that the February 2006 examiner did not provide 
sufficient findings on which to rate the scar, particularly 
as to pain and/or tenderness, but when re-examined 
approximately one year later, she did demonstrate findings 
consistent with a 10 percent evaluation.  The Board believes 
it likely the veteran's scar tenderness was present at the 
time of the February 2006 examination as well.

As to whether an evaluation in excess of 10 percent for the 
period from March 25, 2006 is warranted, the VA examinations 
show that the scar is not deep, and does not exceed 12 square 
inches or 77 square centimeters.  Nor is the scar unstable, 
or productive of limitation of motion or function in the 
thigh.

Based on the above, the Board finds that the preponderance of 
the evidence does not support assignment of an initial 
evaluation in excess of 10 percent for the veteran's post-
surgery scar.  

Accordingly, a 10 percent evaluation is warranted for the 
period prior to March 27, 2007.  An evaluation in excess of 
10 percent for the scar is not warranted for any period 
during this appeal.

In granting service connection for the right thigh scar, the 
RO assigned an effective date for the grant of March 25, 
2006.  The Board has reviewed the evidence on file, and 
concludes that the underlying level of severity for the 
veteran's scar has been at the 10 percent level, but not 
higher since the award of service connection.  For the 
reasons enumerated above, a rating higher than 10 percent is 
not warranted for any period since March 25, 2006.  See 
Fenderson, supra.


ORDER

A higher (compensable) initial evaluation for headaches is 
denied.

Entitlement to a 10 percent evaluation for a right thigh 
post-lipoma scar for the period prior to March 27, 2007 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
right thigh post-lipoma scar for the period since March 27, 
2007 is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


